Luke, J.
The defendant was indicted for assault with intent to murder, and was convicted of the offense of assault and battery. There is some evidence to support the verdict, which has the approval of the trial judge.
The exception to the court’s failure to charge upon the law of circumstantial evidence is without merit, since the conviction of the defendant was not wholly dependent upon circumstantial evidence, and there was no timely request for such a charge.
The other exception to the charge of the court is without merit. ■ Eor no reason assigned was it error to overrule the motion for a new. trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.